A little over two decades ago I
addressed this Assembly as head of a military Government
in Nigeria. On that occasion the focus of my statement was
the urgent need to terminate colonial rule in Namibia and
Rhodesia, now Zimbabwe, and dismantle the racist
apartheid South Africa. Today it is a great source of joy for
me and my delegation that a distinguished son of Namibia
is presiding over the affairs of the fifty-fourth session of
the United Nations General Assembly. My delegation
assures you, Sir, of its full cooperation and unwavering
support throughout your tenure.
May I also convey through you, Sir, our deep
appreciation to your predecessor, Mr. Didier Opertti of
Uruguay, for the able and efficient manner in which he
conducted the proceedings of the fifty-third session.
Our appreciation also goes to the Secretary-General,
Mr. Kofi Annan, for his visionary leadership and the
invaluable work of the Secretariat under his stewardship.
Permit me also to warmly welcome, on behalf of my
country and delegation, the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga, which
have just joined this family of nations.
I stand before this Assembly today very proud to be
the leader of a Nigeria that has successfully managed the
transition to democracy after a decade and a half of
military rule. I would like to seize this opportunity to
express the profound appreciation of all Nigerians for the
international support and encouragement which combined
so effectively with the relentless determination of
Nigerians themselves to reconstruct and transform their
country into a vibrant democracy.
Our Administration has raised the hopes of
Nigerians, and their expectations are correspondingly
high. We are well aware of the enormity of the challenges
that we face. But we are fully resolved to tackle our
numerous social, economic and political problems head
on. And, by the Grace of God, we will not fail.
Since assuming office some four months ago our
administration has put in place an institutional framework
for the purpose of reconciling competing interests and
groups in our society. Our democratic institutions are now
operating effectively within the system of checks and
balances enshrined in our Constitution. Furthermore, we
have opted for a policy of inclusiveness in all our
political appointments, with a Cabinet, for instance, in
which all registered political parties are represented, thus
moving away from the divisive practice of winner takes
all.
Our Administration has initiated policies aimed at
revitalizing the economy in order to create an enabling
environment for investment and economic growth. We
have also put in place an appropriate legal framework for
8


the protection of foreign investments and repatriation of
legitimate profits.
Other measures that we have taken include a vigorous
anti-corruption campaign; the promotion of transparency
and accountability in public life; the abolition of decrees
and regulations which hindered the inflow of foreign
investment; the generation of opportunities for employment
and income savings for domestic investment; and the
privatization of key State enterprises, such as electricity and
telecommunications; legislation and other measures to
redress obvious cases of neglect and injustice done to ethnic
minorities, particularly in the oil-producing areas of the
Niger delta region, and to deal with the problems of the
environment; investigation of past human rights violations,
with a view to promoting and protecting fundamental
freedoms; and strengthening the capacity of the law
enforcement agencies to promote law and order, as well as
security, and to deal more effectively with the problem of
drug trafficking.
Africa is indeed proud and glad to see the end of this
century coincide with the total elimination of colonialism
and the twin menace of constitutionalized racism in the
southern part of the continent. The United Nations deserves
our warm commendation for the crucial role it has played
in this process.
Let me also pay tribute to the thousands who lost their
lives in the struggle for freedom so that those of us alive
today can proudly say we have the destiny of the continent
in our own hands. It is, however, a destiny which poses
monumental challenges in our effort to improve the quality
of life on our continent. We must strive to alleviate the
grinding poverty and material deprivation that has
persistently remained a feature of our political freedom.
As we approach the dawn of the new millennium, the
defining feature of our increasingly interdependent world is
accelerated globalization, and the liberalization of
production, trade, investment and finance.
But for us in the developing world the reality today is
quite different. Globalization, in its various manifestations,
is already experiencing a troubled relationship with the
imperatives of development.
It is rather tragic that Africa, the least developed of all
the regions and the least able to cope with external shocks,
has borne the brunt of the adverse effects of globalization
of the world economy. There are grim statistics which
indicate that the well-known marginalization of the
African continent has turned into delinkage from the
global scene.
Since 1992 Africa's exports and imports as a share
of world trade has declined from 4 per cent to 2 per cent.
Africa's development is presently straitjacketed by a debt
burden of around $300 billion. The continent is
experiencing import compression, weak productivity and
low output. On the average, factories that are still
operating do so at less than 30 per cent of installed
capacity. Africa's share in total foreign direct investment
inflows to developing countries has dropped from 11 per
cent in the late 1980s to less than 5 per cent in the second
half of the 1990s, and to a meagre 1.2 per cent of world
foreign direct investment flows in 1997.
This trend has continued, despite the efforts of
African countries to implement far-reaching economic
reforms and maintain macroeconomic stability,
particularly through the introduction of a more open and
business-friendly investment environment, and the
provision of incentives to attract foreign investment.
In the quest for a better and fairer management of a
globalized world economy, it is now incumbent upon us
to direct our searchlight on the unsatisfactory evolution of
the multilateral trading system. In participating in the
historic Uruguay Round of Multilateral Trade
Negotiations that ushered in the new rules-based trading
system, the developing world had hoped that the new
trading regime would enhance their trading fortunes,
facilitate their effective integration into the world
economy, and arrest their marginalization from the global
trading system.
Unfortunately, however, the vast majority of
developing countries, particularly in Africa, have so far
been unable to reap the benefits arising from their
membership of the World Trade Organization. Africa's
trade prospects continue to be hampered by the non-
implementation of the special and differential provisions
that favour developing countries, and the increasingly
protectionist measures that are being imposed against their
export products. Besides, the paucity of technical and
financial assistance that would have enabled the
developing countries to take advantage of the limited
market access opportunities that exist continues to deepen
Africa's marginalization in the globalized world economy.
Without doubt, the biggest monetary and financial
obstacle confronting developing countries is the chronic
9


debt overhang. According to United Nations figures, the
global debt of all developing countries stood at $567 billion
in 1980, and $1.4 trillion in 1992. In that 12-year period
these countries made foreign debt payments totalling $1.6
trillion. Now, out of the 41 countries which the World Bank
describes as heavily indebted poor countries, 33 are African
countries, a group that some believe is richly deserving of
its own special category: severely indebted low-income
countries. Today in sub-Saharan Africa every man, woman
and child owes $357. This is a continent where millions
live in abject poverty, earning around $100 a year, or 27
cents a day. Some African countries now spend as much as
four times on servicing debts as they do on education and
health care. Some countries spend up to 40 per cent of their
national budgets on debt servicing. Furthermore, it is
reliably estimated that for every dollar given in official
development aid, $3 go back to the rich countries in debt
service payments.
I make bold to assert that calling for debt relief for
developing countries is not a plea for charity, but is an
urgent matter of social and economic justice. It has to be
redressed if there is to be peace and stability in the twenty-
first century. Therefore, we propose definitive debt
cancellation, not just reduction or rescheduling of the debt
service regime. Eligibility should be limited to unpayable
debts, which for Africa means the bulk of the $300 billion
current stock of debt. There should be debt remission that
is not predicated on the institutionally harsh conditionalities
of structural adjustment programmes. There should be
recognition on both sides of the bargaining table that
lenders and borrowers share joint responsibilities for debts
incurred in circumstances that are morally questionable in
the first place. Debt cancellation should benefit ordinary
people.
Nigerians rightly expect democracy to yield
perceptible dividends in their lives. Our Administration will,
however, find the task of meeting this expectation virtually
impossible without substantial reduction of our debt burden,
especially as we call on the same citizens to make the
sacrifices that are implicit in the recent measures aimed at
prudent management of our national economy.
I wish to invite the attention of the Assembly to the
related issue of illegal capital flight from Africa. It is an
open secret that much of Africa's wealth has been
illegally siphoned out of the continent by corrupt regimes
and unpatriotic individuals working in collaboration with
foreign partners. Nigeria and many African countries
would be able to pay off large portions of their debts if
only they could recover some of the capital illegally
stashed abroad. We thus believe that now is the time to
collectively deal with this issue.
In this regard, Nigeria calls for a concerted effort by
the international community, through an international
convention, for the repatriation to Africa and the
developing world of all capital illegally transferred from
these countries. Such an international convention or
agreement is legally feasible and morally sustainable. It
will compel participating banks to disclose the source of
the illegal accounts they hold, repatriate them to the
countries of rightful ownership and subject the guilty
parties to the full weight of national and international law.
It is with a heavy heart that I raise the issue of the
HIV/AIDS pandemic throughout Africa. Our continent is
bearing the brunt of this terrible disease that now kills
around 2 million Africans annually, thus officially
overtaking malaria as Africa's number one primary health-
care problem. This situation is even more frightening in
that it has now left 6 million children orphaned in the
eastern and southern parts of Africa. In West Africa the
disease has been spreading just as rapidly. Unlike malaria,
which is location specific, HIV/AIDS knows neither
climatic nor regional boundaries. Global cooperation is an
imperative if we are to succeed in dealing with this
scourge.
Among the immediate challenges facing Nigeria and
Africa today is resolving the many conflicts raging on the
continent. Today, as many as 19 sub-Saharan countries
are engaged in armed conflicts. The negative impact of
these conflicts in human, social, economic and
environmental destruction does not need to be described
here. Nigeria and indeed the entire West African
subregion have devoted considerable human, material,
political and diplomatic resources to the resolution of
these crises in the subregion, starting with Liberia and
subsequently Sierra Leone and Guinea-Bissau. Similarly,
efforts are being made in the Democratic Republic of the
Congo and in Angola towards peaceful resolution of their
conflicts.
10


Indeed, African leaders at the recent summit of the
Organization of African Unity (OAU) in Algiers, and at the
urging of the Nigerian delegation, agreed to declare next
year as the Year of Peace, Security and Stability in Africa.
By this declaration, we have dedicated ourselves to making
the year 2000 the year when Africans direct all their efforts
into effectively eliminating armed conflicts on their
continent. We hope to build on the fresh momentum for
peace occasioned by the budding peace initiatives in Congo,
Sierra Leone, Eritrea, Ethiopia and Angola.
We are also agreed on the overriding need to uphold
codes of decency, ethics and minimum standards of
decorum among African Governments and their leadership.
Gone are the days when the OAU turned a blind eye to the
excesses and abuses of power by member Governments.
Forceful and undemocratic changes of Governments will no
longer be overlooked or tolerated. We intend to condemn
in absolute terms all violations of these codes and to
ostracize their perpetrators. It is our duty and moral
responsibility to treat our citizens decently and humanely.
My country has always believed that the threat to
international peace and security from any corner of the
globe should be considered a threat to the peace and
security of the world as a whole. While the maintenance of
international peace and security remains the primary
responsibility of the Security Council, the Charter provision
for the complementary role of regional and subregional
groups has also proved to be critical to the maintenance of
peace at the regional and global levels. The establishment
of the Economic Community of West African States
(ECOWAS) Monitoring Group (ECOMOG) is a clear
testimony of our commitment to subregional peace. As the
record shows, ECOMOG succeeded in putting an end to the
Liberian war in 1997, reinstating the democratically elected
President of Sierra Leone in 1998, and bringing about the
current Peace Agreement for Sierra Leone signed in Lomé
in July 1999.
The time has come, however, for the Security Council
to assume its full responsibility, specifically in Sierra Leone
and other conflict flash points in Africa. For too long, the
burden of preserving international peace and security in
West Africa has been left almost entirely to a few States in
our subregion. The non-implementation of the Peace
Agreement and Nigeria's continual burden in Sierra Leone
is unacceptably draining Nigeria financially. For our
economy to take off, this bleeding has to stop. The United
Nations needs to do more in providing logistics and
financial support to assist regional peacekeeping and peace-
building efforts, as well as enhancing the welfare of
refugees worldwide without discrimination.
My delegation believes that it has never been the
purpose of the United Nations Organization to prescribe
democracy and change for its members and yet make
little or no progress in the democratization of its own
organs, such as the Security Council. My delegation
accordingly urges the General Assembly, during this
session, to conclude deliberations and reach agreement on
the modalities for the reform and expansion of the
Security Council so that the Millennium Assembly will
adopt them next year — and not later.
How can the United Nations continue to perpetuate
and justify a situation where Africa is the only continent
without a permanent seat in the Security Council? In
order to promote reform and democratization of the
Security Council, Africa, with 53 Member States, should
be allocated at least two permanent seats —
commensurate not only with the continent's size and
population, but with its track record also of contributing
to the maintenance of international peace and security.
I wish to reaffirm our belief that the United Nations
is the most universal body ever designed for collectively
resolving humankind's common problems. Our
Organization has come a long way since its establishment
54 years ago. Although created in a different era and
under different circumstances, and in spite of numerous
constraints, the United Nations has continuously sought to
adapt itself to the changes in the international political
arena. It has been able to accomplish this to some degree,
but it remains an institution whose working methods,
procedures and administrative structure have in many
respects become outdated.
Yet the world as we know it today without the
United Nations would be inconceivable. For it has come
to symbolize hope for a better and more secure future for
many, particularly in the developing areas of the world.
Indeed, though a majority of our countries could not be
members when the Organization was created, we are
today its strongest defenders and advocates of the ideals
for which it stands. We believe in the family of nations,
and within that family the strong members have the
responsibility to protect and strengthen the weaker
members.
At the close of the twentieth century and the
beginning of the third millennium, there is a need for
stock-taking and for proper assessment of the



implementation of previous resolutions emanating especially
from the major world summits and conferences which took
place in this decade. Such an effort would bring us closer
to the realization of the purposes and objectives of our
Organization. In this regard, I stand before the Assembly
and pledge Nigeria's continued contributions and positive
commitment to the ideals of the Charter of the United
Nations.









